Citation Nr: 0926085	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  02-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a fractured nose.  

2.  Entitlement to an initial compensable evaluation for 
sinusitis.  

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from July 1978 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO granted service 
connection for both status post fractured nose and sinusitis, 
and assigned noncompensable evaluations, effective January 
10, 2002.  The RO also denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  

During the course of the appeal, the Veteran's claims file 
was permanently transferred to the RO in Waco, Texas; hence, 
that RO now has jurisdiction over the claim on appeal.  

In December 2007, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

When this matter was before the Board in December 2007, a 
remand was ordered.  Specifically, the AMC was instructed to 
provide the Veteran an opportunity to submit names, 
addresses, and approximate dates of treatment for all health 
care providers who have treated him for his service-connected 
disabilities since 2006.  After obtaining the necessary 
authorizations, the AMC was requested to secure all indicated 
records and associate them with the claims file, "to 
specifically include all clinical treatment reports from the 
John Sealy Hospital . . . ."  

Per the Board's December 2007 remand instructions, the AMC 
sent a letter to the Veteran in January 2008 requesting the 
names, addresses, and approximate dates of treatment for all 
health care providers, who have treated him for his service-
connected disabilities.  The letter asked the Veteran to send 
all clinical treatment reports from the John Sealy Hospital, 
but if he wanted the AMC to obtain necessary records, he 
should complete the VA Form 21-4142, Authorization and 
Consent to Release Information.  As such, the Veteran 
submitted a VA Form 21-4142 dated January 2008, which was 
received by the AMC in February 2008.  Along with the form, 
the Veteran submitted a personal statement which referred to 
his service-connected disabilities currently on appeal as 
well as additional unadjudicated claims.  In May 2009, the 
AMC sent a second notification letter to the Veteran; 
however, the AMC continued to deny the Veteran's claims on 
appeal as reflected in the June 2009 Supplemental Statement 
of the Case (SSOC).  The AMC stated that a May 2009 letter 
was sent requesting authorization for release of medical 
evidence, but there has been no response from the Veteran to 
such request.  Additionally, the Veteran's representative 
asserts in the June 2009 Appellant's Post-Remand Brief that 
while the Veteran submitted a VA Form 21-4142, it was in 
regards to "a separate issue not on appeal at this time."  

Upon review of the record, the Board finds that both the AMC 
and the representative's assertions are without merit.  The 
Veteran submitted a VA Form 21-4142 after the initial letter 
by the AMC was sent in January 2008.  In his January 2008 
personal statement, the Veteran discussed several 
unadjudicated claims, but also stated that his "sinus is 
even worse[]," and he can hardly breathe through his nose.  
Furthermore, the Veteran requested that the AMC obtain all of 
his records from the ear, nose, and throat clinic at John 
Sealy Hospital.  

In this case, since the AMC failed to obtain private medical 
records from the John Sealy Hospital after the Veteran 
submitted the necessary authorization form, the requirements 
of the Board's December 2007 remand have not been met.  If 
any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  While the Board regrets the delay, 
another remand is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the Veteran's service-
connected disabilities from the John 
Sealy Hospital in Galveston, Texas.  If 
the VA Form 21-4142 dated January 2008, 
which was received by the AMC in February 
2008 is insufficient, contact the Veteran 
and apprise him of such, and request a 
corrective VA Form 21-4142.  All efforts 
made should be documented.  If the 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

2.  After accomplishing any other 
development deemed appropriate, 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



